Order entered March 14, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                  No. 05-22-00168-CR
                                  No. 05-22-00169-CR

                         LEE ROY CHANY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                             Dallas County, Texas
               Trial Court Cause No. F20-39327-P & F2039331-P

                                       ORDER

      We REINSTATE these appeals.

      We abated for the appointment of counsel. On March 8, 2022, a copy of the

appointment was filed. We DIRECT the Clerk to list Allan Fishburn as counsel

for appellant. All future correspondence shall be sent to Mr. Fishburn at the

address on file with the Court.

      The clerk’s and reporter’s records are due by April 11, 2022.
      We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; to Felicia Pitre, Dallas

County District Clerk; to Crystal Brown, official court reporter, 203rd Judicial

District Court; to Allan Fishburn; and to the Dallas County District Attorney’s

Office, Appellate Division.

                                           /s/   ERIN A. NOWELL
                                                 JUSTICE